Title: From Thomas Jefferson to George Hammond, 27 August 1793
From: Jefferson, Thomas
To: Hammond, George



Aug. 27. 93.

Th: Jefferson has the honour to inform Mr. Hammond, that on examination of the proceedings of his office he finds the usage to be to produce the original of the Consular commissions to the President: and for this reason that if the office be called on by a court of justice on any question relative to the Consul, a certificate in the nature of an Inspeximus is sent them, which supposes there has been an actual inspection of the original.
